Status of Application
1.	Acknowledgment is made of the amendments filed 08/06/2021. Upon entering the amendments, claims 8, 12, and 15-20 are canceled and claims 1, 9-11, 13, and 15 are amended. Claims 1-7, 9-11, and 13-15 are pending and presented for the examination. 
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/02/2021 was considered previously but an annotated copy was not attached with the Office Action. An annotated copy of the considered IDS is attached herewith. 
Rejections Withdrawn
3.	Claim 11 has been amended to overcome the U.S.C. 112 indefiniteness rejections previously issued. These grounds of rejection are therefore withdrawn. 
Response to Arguments
4.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive methods of processing a silica soot body, and applicant's arguments show that the methods of the amended claims are not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that the subject matter previous indicated as rendering allowable claim 8 has been placed into claim 1, from which said claim 8 depended. Claim 1 and its dependent claims are therefore now allowable. The remarks are also persuasive at showing that the subject matter previous indicated as rendering allowable claim 12 has been placed into claim 11 from which it previously depended. Said claim 11 and its dependent claims are therefore now also allowable. Thee previously issued grounds of prior art rejection are thus withdrawn. 
Allowable Subject Matter
5.	Claims 1-7, 9-11, and 13-15 are allowed.
Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed methods of processing a silica soot body. Specifically, the prior art fails to teach a method wherein a silica soot body is sintered at a temperature of greater than 1100 °C in a first gas environment that comprises a halogen doping precursor and also comprises a plurality of impermeable gases, wherein the halogen doping precursor is gas phase and has a partial pressure of greater than 2.0 atm, and wherein said plurality of impermeable gases comprises a first impermeable gas that has a partial pressure of less than 0.2 atm. The prior art also does not teach or suggest a method wherein a silica soot body is doped by exposure at a temperature of less than 1100 °C to a first gas environment that comprises a halogen doping precursor and also comprises a first impermeable gas that has a partial pressure of greater than 0.2 atm, and wherein the thus exposed body is thereafter sintered at a temperature of greater than 1100 °C in a second gas environment that comprises said gas phase halogen doping and said first impermeable gas precursor, wherein in the second gas environment the doping precursor has a partial pressure of greater than 2.0 atm and the impermeable gas has a partial pressure of less than 0.2 atm.  
The most relevant prior art references found are Bookbinder et al (US 9594210) and Bookbinder et al (US 2016/0299289). The difference from instant claims is that while Bookbinder et al (‘210) teaches a method for processing a silica soot body comprising a step of doping with a Cl-doping precursor such as SiCl4 during a sintering process at a temperature higher than 1300 °C, wherein the environment for the doping step comprises SiCl4 or other Cl-doping precursor along with helium impermeable gas, and wherein the partial pressure of the doping precursor can be higher than 2.0 atm, Bookbinder et al (‘210) does not teach or suggest an impermeable gas with a partial pressure of less than 0.2 atm, or a plurality of impermeable gases in the treating environment. Bookbinder et al (’210) also does not teach a method wherein treatment in said environment is carried out at a temperature below 1100 °C with the impermeable gas having a partial pressure of greater than 0.2 atm, followed by sintering at a temperature greater than 1100 °C and an impermeable gas partial pressure of less than 0.2 atm. Bookbinder et al (‘289) teaches a similar method for producing a silica glass fiber including a chlorine doping step, and provides specific density values for the soot body, but Bookbinder et al (‘289) also does not teach or suggest a plurality of impermeable gases in the treating environment or a method wherein treatment in said environment is carried out at a temperature below 1100 °C with the impermeable gas having a partial pressure of greater than 0.2 atm, followed by sintering at a temperature greater than 1100 °C and an impermeable gas partial pressure of less than 0.2 atm.  For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW23 August 2021